Citation Nr: 0215709	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  02 02-027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty from August 1998 to December 
2000.  

This appeal arose from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

There is no current back disorder that is causally related to 
any incident of the veteran's active service, scoliosis was a 
developmental condition that pre-existed service, there is no 
superimposed disease or injury during military service that 
resulted in disability apart from the congenital or 
developmental defect, and no low back condition was 
permanently aggravated beyond the natural progress of the 
disease in service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated during 
active service, nor may it be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 
(2001), 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which contains notice and duty-to-assist provisions.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate her claim and of the newly enacted requirements 
of the VCAA in a February 2001 letter from the RO.  She was 
informed as to what information the VA had in her case and 
what information would be necessary to complete her case.  
She was told that if she identified the information VA would 
assist her in getting it.  Therefore, VA has no outstanding 
duty to inform her that any additional information or 
evidence is needed.  

The veteran was been scheduled for and attended a VA 
examination with regard to the instant claim.  As she was 
pregnant, a full assessment could not be performed, so she 
was scheduled for another examination following the birth of 
her child.  The examination reports are of record and the 
most recent one contains an opinion.  The veteran's service 
medical records have been obtained.  The veteran has been 
informed of all pertinent laws and regulations through the 
statement of the case and the Board notes that the veteran 
has been provided notice and assistance as required in the 
VCAA.  No further assistance in this regard appears to be 
warranted.  Consequently, the Board finds that additional 
development of this matter, including development for a 
medical opinion, is not necessary.  38 U.S.C.A. § 
5103A(d)(1)) (West 1991 & Supp. 2002); Quartuccio, 16 Vet. 
App. at 187.  

II.  Service Connection Claim

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  The evidence may 
show affirmatively that such a disease or injury was incurred 
in or aggravated by service, or statutory presumptions may be 
applied to establish service connection.  A veteran who has 
90 days or more of service may be entitled to presumptive 
service connection of a chronic disease that becomes manifest 
to a degree of 10 percent or more within one year from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.307 (2001).  Arthritis is one of 
the chronic diseases for which such presumptive service 
connection may be granted.  38 C.F.R. § 3.309(a) (2001).

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  This does not 
mean that any manifestation of joint pain will permit service 
connection of arthritis first shown as a clear-cut entity at 
some later date.  38 C.F.R. § 3.303(b) (2001).

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active duty service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2001).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  A veteran who served 
during a period of war or during peacetime service after 
December 31, 1946, is presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).  
The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by showing that 
the disorder existed prior to service; if the government 
meets this requirement, it must then show that the condition 
was not aggravated in service.  Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  Further, under the provisions of 
38 C.F.R. § 3.102, when, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, such doubt will be resolved in the 
favor of the claimant.  Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b) (2001).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R. § 3.303(c) (2001).  
A defect is a structural or inherent abnormality or condition 
which is more or less stationary in nature.  VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).  A disease may be defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  Id.  The VA General Counsel has held that service 
connection may be granted, to include based on aggravation, 
for diseases of congenital, developmental, or familial 
origin.  Service connection may not be granted for congenital 
or developmental defects unless such defect was subject to 
superimposed disease or injury during military service that 
resulted in disability apart from the congenital or 
developmental defect.

In addition, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  In Allen v. 
Brown, 7 Vet. App. 439 (1995), the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) held that 
"disability" as set forth in 38 U.S.C.A. § 1110 (West 1991) 
"refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated."  
Allen, 7 Vet. App. at 448.  The Court found that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.

The veteran contends, in essence, that she is entitled to 
service connection for a back disorder which began in 
service.  She asserts she permanently strained her back while 
carrying her back pack in basic training.  However, while a 
review of the record shows findings of mechanical low back 
pain and cervical strain in service without any other actual 
diagnosis at separation examination, a diagnosis of mild 
scoliosis, developmental, was noted on VA examination, and an 
examiner has noted that no current back disorder exists and 
that scoliosis was not aggravated in service.  There is no 
competent medical evidence that a back condition is related 
to service.  The VA examiner's opinion, solidly against the 
veteran's theory, is uncontroverted by anything other than 
the veteran's unsupported assertions.  Thus, as there is no 
competent link between a current disability and service, and 
as will be explained in further detail below, the Board finds 
that the preponderance of the evidence is against the claim, 
and that it must be denied.  

Initially, the Board notes that there is evidence of back 
pain but no arthritis, so service connection for such a 
condition as set forth in 38 C.F.R. §§ 3.307, 3.309 is not 
warranted.  

Service medical records contain complaints of low back pain 
and cervical pain related to carrying a back pack in basic 
training.  However, the veteran frequently complained and no 
diagnosis was made other than pain and strain.  She was 
treated symptomatically for her complaints until she was 
discovered to be pregnant, at which time she separated from 
service.  

Following, service, she was afforded a VA examination in 
March 2001, but she was still pregnant at that time.  X-rays 
were not performed on the spine due to pregnancy.  The 
examiner noted back pain but explained that he was unable to 
differentiate whether or not it was secondary to pregnancy.  

The veteran was afforded a second VA examination in January 
2002.  X-ray of the cervical spine showed straightening of 
the cervical curve possibly due to positioning or spasm.  X-
rays of the lumbar spine showed very mild levo-scoliosis of 
the mid-lumbar spine.  The examiner noted the reported 
complaints of radiating pain in the spine.  Range of motion 
was full.  It was noted that this was a normal physical 
examination.  The slight scoliosis and cervical lordosis were 
specifically noted to be developmental and to have pre-
existed her service, not medically related to service and not 
aggravated by service.  No arthritis was present. 

The Board notes that there are no relevant findings of a back 
disorder or aggravation of pre-existing scoliosis in service.  
The opinion evidence that the current scoliosis and 
straightening of the cervical curve were not related to 
service is uncontroverted by medical evidence.  There is no 
continuity of symptomatology, given the lack of ongoing 
treatment of a diagnosed condition.  The opinion that in-
service symptoms did not represent aggravation is probative 
as to lack of additional disability.  There is no finding of 
a superimposed disease or injury during military service that 
resulted in disability apart from the congenital or 
developmental defect.  The only evidence of a relationship 
between the symptoms in service and any current disorder is 
the veteran's contentions.  The actual medical evidence is 
against the claim.  While the veteran is competent to 
describe the symptoms that she experienced, her statements 
are without significant probative value in regard to the 
issue at hand, as the veteran has not been shown to possess 
the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Thus, the veteran's personal belief 
that she has a current disability and that a relationship 
exists between the disability and her service cannot serve to 
prove that the disability for which the veteran claims 
service connection was incurred in or aggravated by service.  
The probative medical evidence is against her theory.  In the 
absence of medical evidence establishing a relationship 
between a current back disorder, and service, the 
preponderance of the evidence is against the claim of service 
connection for such disability.  The benefit of the doubt has 
been considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.  





ORDER

Service connection for a back disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

